


EXHIBIT 10.2


PIONEER NATURAL RESOURCES COMPANY
CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (“Agreement”) is entered into, as of March 13,
2014, among Pioneer Natural Resources Company, a Delaware corporation
(“Parent”), Pioneer Natural Resources USA, Inc., a Delaware corporation that is
a wholly-owned subsidiary of Parent (“Employer”), and Margaret M. Montemayor
(“Employee”). As henceforth used in this Agreement, the term “Company” shall be
deemed to include Parent and its direct or indirect majority-owned subsidiaries.


Recitals


Parent and Employer acknowledge that Employee possesses skills and knowledge
instrumental to the successful conduct of the Company’s business. Parent and
Employer are willing to enter into this Agreement with Employee in order to
better ensure themselves of access to the continued services of Employee both
before and after a Change in Control.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:


1.     Term. The term of this Agreement shall commence on the date indicated
above (the “Effective Date”) and end on September 30, 2014. Thereafter, on the
date on which the term of this Agreement (as it may be extended from time to
time under this paragraph 1) would otherwise expire, so long as Employee is
still an employee of the Company on such date, such term will be automatically
extended for 12 months, unless Parent shall have provided written notice to
Employee at least 6 months before the date that the term would otherwise expire
that it does not want the term to be extended. Parent may deliver a conditional
notice of non-renewal that will be effective only if Employee does not agree,
within the time period specified by Parent, to any amendment or modification of
this Agreement that Parent shall request be executed as a condition to allowing
the term hereof to be extended. Notwithstanding the foregoing, and regardless of
whether Parent has theretofore delivered a notice of non-renewal and/or sought
agreement from Employee to amendments to this Agreement, if a Potential Change
in Control or a Change in Control occurs during the term hereof, the term of
this Agreement shall be automatically extended to the second anniversary of the
date on which the Change in Control occurs (the “Change in Control Date”);
provided, however, that if no Change in Control has occurred prior to the first
anniversary of the occurrence of a Potential Change in Control and the Board of
Directors of Parent (the “Board”), acting in good faith, thereafter adopts a
resolution that such Potential Change in Control will not result in the
occurrence of a Change in Control, the term of this Agreement shall expire on a
date specified by the Board not earlier than the first anniversary of the
adoption of such resolution (unless otherwise extended pursuant to the second
sentence of this paragraph 1).


2.     Operation of Agreement. Except as expressly provided below, no benefits
shall be payable under this Agreement if Employee is not employed by the Company
on the Change in Control Date. Notwithstanding anything else contained herein to
the contrary, if Employee’s employment is terminated (a) by the Company and such
termination is not a Termination for Cause and (b) after the occurrence of a
Potential Change in Control but prior to a Change in Control and

1

--------------------------------------------------------------------------------




a Change in Control occurs within 12 months after such termination, Employee
shall be deemed, solely for purposes of determining Employee’s rights under this
Agreement, to have remained employed until the Change in Control Date and to
have been terminated by the Company without cause immediately thereafter;
provided, however, that, in such case, the Separation Payment payable hereunder
shall be reduced by the amount of any other cash severance benefits theretofore
paid to Employee in connection with such termination. If Employee is still an
employee of the Company on the Change in Control Date, or Employee is deemed,
for purposes of this Agreement, to continue to be in the employ of the Company
until the Change in Control Date pursuant to the immediately preceding sentence,
upon the occurrence of a Change in Control this Agreement shall supercede any
other individual agreement between Parent and Employer and Employee the primary
purpose of which is to provide Employee the right to receive severance benefits
and certain other benefits ancillary to such severance benefits in connection
with the termination of Employee’s employment (the “Severance Agreement”),
subject, if applicable, to the offset set forth in the immediately preceding
sentence.


3.     Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Accrued Obligations” shall mean any vested amounts or benefits owing to
Employee under any of the Company’s employee benefit plans and programs in which
Employee has participated, including any compensation previously deferred by
Employee (together with any accrued earnings thereon) and not yet paid.


“Base Salary” shall mean Employee’s annualized base salary at the rate in effect
at the relevant date or event as reflected in Employer’s regular payroll
records.


“Change in Control” shall mean an event that constitutes a “change in control”
as defined in Parent’s LTIP, except that, solely for purposes of determining
whether Employee is eligible for benefits under this Agreement due to a
termination of employment occurring after a Potential Change in Control, but
prior to the occurrence of a Change in Control, an event shall only constitute a
Change in Control if it both qualifies as such under Parent’s LTIP and is a
change in the ownership or effective control or in the ownership of a
substantial portion of the assets of the Parent for purposes of Section 409A of
the Code. Any modification to the definition of “change in control” in Parent’s
LTIP (including by virtue of the adoption by the Parent of a successor plan
thereto setting forth a modified definition of “change in control”) adopted
after the Effective Date shall apply for purposes of this Agreement, except that
any modification to such definition adopted on or after, or within 180 days
prior to, a Change in Control or Potential Change in Control shall not apply in
determining the definition of such term under this Agreement unless such
amendment is favorable to Employee; and provided further that any change to the
definition of a change in control in Parent’s LTIP adopted in 2008 to comply
with the requirements of Section 409A of the Code shall be deemed to be
favorable to Employee.


“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor provision thereto.


“Date of Termination” shall mean



2

--------------------------------------------------------------------------------




(1)    In the case of a termination for which a Notice of Termination is
required, the date of receipt of such Notice of Termination or, if later, the
date specified therein; and


(2)     In all other cases, the actual date on which Employee’s employment
terminates;


provided, however, that if Employee continues to provide or, in the 12 month
period following such termination of employment, Employee is expected to
provide, sufficient services that, under the Parent’s written and generally
applicable policies regarding what constitutes a “separation from service” for
purpose of Section 409A of the Code, Employee does not incur a separation of
service for purposes of such Section 409A on the date of termination, Employee’s
Date of Termination for purposes of this Agreement shall be the date on which
such Employee incurs a separation from service under such policies.


“Disability” shall mean Employee’s physical or mental impairment or incapacity
of sufficient severity such that


(1)    In the opinion of a qualified physician selected by Parent with the
consent of Employee or Employee’s legal representative (which consent shall not
be unreasonably withheld), after taking into account all reasonable
accommodations that the Company has made or could make, Employee is unable to
continue to perform Employee’s duties and responsibilities as an employee of the
Company; and


(2)    Employee’s condition entitles Employee to long-term disability benefits
under any employee benefit plan maintained by the Company or any of its
affiliates that are at least comparable to those made available to Employee by
the Company prior to the Change in Control.


For purposes of subparagraph (1) of this definition, Employee agrees to provide
such access to Employee’s medical records and to submit to such physical
examinations and medical tests as, in the opinion of the physician selected by
Parent, is reasonably necessary to make the determination required as to
Employee’s ability to perform Employee’s duties and responsibilities.


“Earned Salary” shall mean the Base Salary earned by Employee, but unpaid,
through Employee’s Date of Termination.


“Normal Retirement Date” shall mean the date on which Employee attains age 60.


“Notice of Termination” shall mean a written notice given, in the case of a
Termination for Cause, within 45 days of Parent’s or Employer’s having actual
knowledge of the events giving rise to such termination, and in the case of a
Termination for Good Reason, within 90 days of the later to occur of (x) the
Change in Control Date or (y) Employee’s having actual knowledge of the events
giving rise to such termination. Any such Notice of Termination shall



3

--------------------------------------------------------------------------------




(1)    Indicate the specific termination provision in this Agreement relied
upon;


(2)     Set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provision so
indicated; and


(3)     If the Date of Termination is other than the date of receipt of such
notice, specify the Date of Termination (which date shall be not more than
30 days after the giving of such notice).


The failure by Employee to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Termination for Good Reason shall
not waive any right of Employee hereunder or preclude Employee from asserting
such fact or circumstance in enforcing Employee’s rights hereunder.


“Parent’s LTIP” shall mean the Parent’s 2006 Long-Term Incentive Plan, as the
same may be amended from time to time, or any successor plan thereto.


“Potential Change in Control” shall mean the occurrence of any of the following
events:


(1)     Any person or group shall have announced publicly an intention to effect
a Change in Control, or commenced any action (such as the commencement of a
tender offer for Parent’s common stock or the solicitation of proxies for the
election of any of Parent’s directors) that, if successful, could reasonably be
expected to result in the occurrence of a Change in Control;


(2)     Parent enters into an agreement the consummation of which would
constitute a Change in Control; or


(3)     Any other event occurs which the Board declares to be a Potential Change
in Control.


“Separation Payment” shall mean any lump sum cash payment in excess of Earned
Salary and Accrued Obligations payable to Employee under this Agreement.


“Target Bonus” shall mean the greater of


(1)    the average of the target bonuses made available to Employee under any
Company annual bonus program (which, if not stated as the target for a full year
of service, shall be annualized) for the year in which the Change in Control
Date occurs and for each of the last 2 years ended prior to the year in which
the Change in Control Date occurs (or, if less, the number of years prior to the
year in which the Change in Control Date occurs during which Employee was
employed by the Company); and


(2)     Employee’s highest target bonus made available to Employee under the
annual bonus program in which Employee participated for services rendered or

4

--------------------------------------------------------------------------------




to be rendered by Employee in any calendar year after the calendar year in which
the Change in Control Date occurs;


in either case as reflected in Employer’s records.


“Termination for Cause” shall mean a termination of Employee’s employment by
Parent and Employer due to the occurrence of any of the following


(1)    Employee’s continued failure (i) to substantially perform Employee’s
duties and responsibilities (other than any such failure resulting from
Employee’s physical or mental impairment or incapacity) or (ii) to comply with
any material written policy of the Company generally applicable to all officers
of the Company and, if applicable, the successor in interest to Parent or, if
such successor is a subsidiary of any other entity, the direct or indirect
ultimate parent of such successor (such successor or such ultimate parent
entity, the “Parent Successor”), which specifically provides that Employee may
be dismissed (or Employee’s employment terminated) as a consequence of any such
failure to comply, in either case more than 10 business days after written
demand for substantial performance or compliance with the policy is delivered by
Parent specifically identifying the manner in which Parent believes Employee has
not substantially performed Employee’s duties and responsibilities or not
complied with the written policy;


(2)     Employee’s engaging in an act or acts of gross misconduct which result
in, or are intended to result in, material damage to the Company’s business or
reputation;


(3)     Employee’s failure, following a written request from Parent, reasonably
to cooperate (including, without limitation, the refusal by Employee to be
interviewed or deposed, or to give testimony) in connection with any
investigation or proceeding, whether internal or external (including, without
limitation, by any governmental or quasi-governmental agency), into the business
practices or operations of the Company; or


(4)     Employee’s conviction of (or plea of guilty or nolo contendere to a
charge of) any felony or any crime or misdemeanor, in either case, involving
moral turpitude or financial misconduct which results in significant monetary
damage to the Company.


For purposes of subparagraph (2)of this definition, an act, or failure to act,
on Employee’s part shall only be considered “misconduct” if done, or omitted, by
Employee not in good faith and without reasonable belief that such act, or
failure to act, was in the best interest of the Company.


“Termination for Good Reason” shall mean a termination of Employee’s employment
by Employee due to the occurrence of any of the following, without the express
written consent of Employee, after the occurrence of a Potential Change in
Control or a Change in Control:



5

--------------------------------------------------------------------------------




(1)    (i) The assignment to Employee of any duties inconsistent in any material
adverse respect with Employee’s position, authority or responsibilities as in
effect immediately prior to a Potential Change in Control or a Change in
Control, or (ii) any other material adverse change in such position, including
titles, authority or responsibilities, which, in the case of any officer of
Parent, shall be deemed to have occurred unless, following the Change in Control
Date, Employee holds such position or positions with the Parent Successor that
are substantially comparable to the position or positions held by Employee with
Parent immediately prior to the Change in Control Date (or, if higher,
immediately prior to the occurrence of a Potential Change in Control);


(2)     Any failure by the Company or the Parent Successor, other than an
insubstantial or inadvertent failure remedied promptly after receipt of notice
thereof given by Employee, to provide Employee with an annual Base Salary which
is at least equal to the Base Salary payable to Employee immediately prior to
the Change in Control Date (or, if higher, immediately prior to the occurrence
of a Potential Change in Control) or, if more favorable to Employee, at the rate
made available to Employee at any time thereafter (the “Protected Base Salary”);


(3)    Any failure by the Company or the Parent Successor, other than an
insubstantial or inadvertent failure remedied promptly after receipt of notice
thereof given by Employee, to provide Employee with a reasonably achievable
opportunity (determined in a manner consistent with the Company’s practices
prior to the Change in Control) to receive an annual bonus ranging from 100%, at
targeted levels of performance, to 200%, at superior levels of performance, of
Employee’s Target Bonus;


(4)    Any failure by the Company or the Parent Successor, other than an
insubstantial or inadvertent failure remedied promptly after receipt of notice
thereof given by Employee, to provide Employee with annual awards of long-term
incentive compensation that have a value (using the same valuation methodologies
used for valuing long-term incentive compensation awards of a similar type made
to senior officers of Parent and, if applicable, the Parent Successor) at least
equal to the average dollar value assigned thereto by the Company at the date of
grant of the last three annual long-term incentive compensation awards
(including, without limitation, equity and equity-based awards) granted to
Employee in respect of Employee’s employment with the Company (or if Employee
has received less than three such annual grants, the average of the value of the
number of grants received by Employee prior to the Change in Control Date);


(5)    Any failure by the Company or the Parent Successor, other than an
insubstantial or inadvertent failure remedied promptly after receipt of notice
thereof given by Employee, to permit Employee (and, to the extent applicable,
Employee’s dependents) to participate in or be covered under all pension,
retirement, deferred compensation, savings, medical, dental, health, disability,
group life, accidental death and travel accident insurance plans and programs at
a level that is materially less favorable in the aggregate than the benefits
provided under the plans of the Company and its affiliated companies prior to
the Change in Control Date (or, if

6

--------------------------------------------------------------------------------




more favorable to Employee, at the level made available to Employee or other
similarly situated officers at any time thereafter); or


(6)    If, not later than the Change in Control Date, any Parent Successor shall
have failed to agree in writing to assume and perform this Agreement as required
by paragraph 7(h) hereof.


4.     Termination of Employment.


(a)    Right to Terminate. Nothing in this Agreement shall be construed in any
way to limit the right of the Company to terminate Employee’s employment, with
or without cause, or for Employee to terminate Employee’s employment with the
Company, with or without reason; provided, however, that the Company and
Employee must nonetheless comply with any duty or obligation such party has at
law or under any agreement (including paragraph 6 of this Agreement) between the
parties.


(b)     Termination due to Death or Disability. Employee’s employment with the
Company shall be terminated upon Employee’s death. By written notice to the
other party, either the Company or Employee may terminate Employee’s employment
due to Disability.


5.     Amounts Payable Upon Termination of Employment. The following provisions
shall apply to any termination of Employee’s employment occurring (or which,
pursuant to paragraph 2, is deemed to occur) at the time of, or at any time
within 2 years following, a Change in Control:


(a)    Death or Disability. In the event that Employee’s employment terminates
due to Employee’s death or Disability (regardless of whether such Disability
termination is initiated by Employee or the Company) , Parent or Employer shall
pay Employee (or, if applicable, Employee’s beneficiaries or legal
representative(s)):


(1)    The Earned Salary, as soon as practicable (but not more than 10 days)
following Employee’s Date of Termination;


(2)    The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice; and


(3)    A Separation Payment in an amount equal to Employee’s Base Salary, which
shall be paid 10 days following Employee’s Date of Termination, provided that,
if, at the Date of Termination, Employee is a “specified employee” within the
meaning of Section 409A of the Code, as determined in accordance with the
procedures specified or established by the Parent in accordance with such
Section 409A and the regulations thereunder (a “Specified Employee”), and the
Separation Payment is payable due to Disability, the Separation Payment shall be
made six months and one day after Employee’s Date of Termination. In the event
that the Separation Payment is made six months and one day after the Date of
Termination, it shall be paid with interest from the Date of Termination at a
rate equal to Employer’s cost of borrowing under its principal credit facility
as in effect at the Date of Termination, as determined by the Parent’s Chief
Financial Officer.



7

--------------------------------------------------------------------------------




(b)    Cause and Voluntary Termination. If Employee’s employment is terminated
by the Company in a Termination for Cause or voluntarily by Employee, Parent or
Employer shall pay Employee


(1)    The Earned Salary as soon as practicable (but in no event more than 10
days), following Employee’s Date of Termination; and


(2)     The Accrued Obligations in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice.


(c)    Termination After Normal Retirement. If the Employee’s employment
terminates after Normal Retirement Date due to the Employee’s voluntary
retirement, in addition to the payments under subparagraph 5(b), Parent or
Employer shall pay Employee a Separation Payment in an amount equal to
Employee’s Base Salary, which shall be paid 10 days following Employee’s Date of
Termination, provided that, if, at the Date of Termination, Employee is a
Specified Employee, the Separation Payment shall be made six months and one day
after Employee’s Date of Termination. In the event that the Separation Payment
is made six months and one day after the Date of Termination, an amount equal to
such Separation Payment shall be contributed by the Company or Employer within
five (5) business days following the Date of Termination to a grantor trust in
the United States subject to the claims of the grantor’s creditors (a “Grantor
Trust”), with such amount to be invested through the trust in U.S. Treasury
securities or money market investments, with the principal investment purpose
being to preserve principal (“Fixed Income Securities”). When payment of any
such deferred portion of the Separation Payment is made in accordance with the
second preceding sentence, it shall be increased by an amount equal to the
earnings on the amounts contributed to such Grantor Trust in respect of such
deferred Separation Payment.


(d)    Termination for Good Reason or Without Cause. If Employee terminates
Employee’s employment in a Termination for Good Reason or the Company terminates
Employee’s employment for any reason other than those described in paragraphs
5(a) and (b) above, Parent or Employer shall pay or shall provide to Employee
the following benefits and compensation:


(1)    The Earned Salary, as soon as practicable (but not more than 10 days)
following Employee’s Date of Termination;


(2)    The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice;


(3)    Continued coverage following Employee’s Date of Termination, at the same
costs that apply to similarly situated active employees, for Employee and
Employee’s eligible dependents under whichever of the Company’s group medical
plans in which Employee was participating prior to the Date of Termination or,
to the extent such continued coverage cannot be provided under such plan without
adverse consequences for the Company or Employee due to non-discrimination
requirements, then under an individual or group insurance policy that is
substantially similar in all material respects to the coverage made available
under such group health plan(s), for each of the following two periods (i) from
the Employee’s Date

8

--------------------------------------------------------------------------------




of Termination until and including the 18 month anniversary of such termination;
and (ii) from the day after the 18 month anniversary of the Employee’s Date of
Termination and continuing until the day before the second anniversary of the
Employee’s Date of Termination; provided, however, that such continued coverage
shall cease if and when Employee becomes eligible for comparable coverage under
the group health plan(s) of a subsequent employer; and


(4)    If Employee shall have relocated Employee’s principal residence to enter
into the Company’s employ, or otherwise relocated such residence at the request
of the Company, within 1 year of the Change in Control Date, and if Employee
elects to relocate to Employee’s original location following Employee’s Date of
Termination, relocation benefits under the same relocation policy as applied to
Employee’s initial relocation; provided that the benefits provided hereunder
shall (i) be paid to Employee not later than the end of the calendar year
following the year in which such the corresponding reimbursable relocation
expenses are incurred and (ii) not be duplicative of any relocation benefits to
which Employee is entitled in connection with the plan, policy, program or
practice of any subsequent employer;


(5)    To the extent that any award granted to Employee under Parent’s LTIP and
outstanding on the Change in Control Date shall not have previously become fully
vested and, as applicable, exercisable, payable, distributable and free of any
transfer restrictions, such award shall be and become fully vested and, as
applicable, exercisable, payable or distributable to, and transferable by,
Employee on Employee’s Date of Termination, without any further action by the
Company or any other person(s); provided, however, that (i) in the case of any
award that vests upon the attainment of specified performance conditions, the
extent to which such award becomes vested and payable will be contingent (to the
extent specified in the applicable award agreement) upon the achievement of such
criteria, as measured at the time of the Change in Control and (ii) if the award
is deferred compensation subject to Section 409A that does not qualify for an
otherwise available exemption from such Section 409A, payment thereof shall be
made to the Employee at the same time as the Separation Payment referenced in
subparagraph 5(d)(6) and, if such payment is delayed for six months and one day
following the Date of Termination, the Employer shall be required to contribute
the amount payable in respect of such award to the grantor trust referenced in
the paragraph following such subparagraph 5(d)(6) at the same time, and subject
to the same conditions, as apply with respect to such Separation Payment;
 
(6)    A Separation Payment in an amount equal to the sum of
(i)    the sum of 1 times Employee’s Protected Base Salary and 2 times the
Employee’s Target Bonus;
(ii)    Employee shall also receive the Separation Payment payable under Section
5(c), on the same basis as though Employee had attained Normal Retirement Date
immediately prior to the Date of Termination, regardless of whether Employee
shall have attained Normal Retirement Date on or prior to the Date of
Termination;
(iii)    the product of (A) the amount of the Target Bonus and (B) a fraction,
the numerator of which is the number of days in the then current

9

--------------------------------------------------------------------------------




calendar year which have elapsed as of the Date of Termination, and the
denominator of which is 365;
(iv)    if Employee’s employment was terminated prior to the Change in Control
Date, but Employee is deemed to have continued in the Company’s employment for
purposes of this Agreement until the Change in Control Date pursuant to
paragraph 2 hereof, an amount equal to the value (as determined based on the
fair market value of the Parent’s common stock on the Change in Control Date,
but debiting therefrom any amount Employee would be required to pay to receive
the benefit of such award) of any equity awards (including, without limitation,
stock options, restricted stock units and restricted stock) granted to Employee
under Parent’s LTIP that were outstanding but unvested (after taking into
account any accelerated vesting thereof in connection with such termination of
employment) on Employee’s Date of Termination; and
(v)    if the termination of employment is by the Company and if the Date of
Termination is less than thirty (30) days after the date Notice of Termination
is given, an amount equal to one-twelfth (1/12) of the Protected Base Salary.
Payment of the Separation Payment shall be made within 10 business days after
the Employee’s Date of Termination, provided that, if, at the Date of
Termination, Employee is a Specified Employee, the portion of the Separation
Payment described in subclauses (i), (ii) (iv) and (v) above shall be made six
months and one day after Employee’s Date of Termination. Any such deferred
portion of the Separation Payment payable to Employee shall be contributed by
the Company or Employer within five (5) business days following the Date of
Termination to a Grantor Trust, with such amount to be invested through the
trust in Fixed Income Securities. When payment of any such deferred portion of
the Separation Payment is made in accordance with the second preceding sentence,
it shall be increased by an amount equal to the earnings on the amounts
contributed to such Grantor Trust in respect of such deferred Separation
Payment.


(e)     Benefits Payable Due to Forced Relocation. If Employee is not otherwise
entitled to terminate Employee’s employment in a Termination for Good Reason and
terminates employment voluntarily because Parent or Parent Successor requires
(or notifies Employee in writing that it will require) Employee to be based at
any office or location more than 50 miles from that location at which Employee
principally performed services for the Company immediately prior to the Change
in Control Date, except for travel reasonably required in the performance of
Employee’s responsibilities, Parent or Employer shall pay or shall provide to
Employee the following benefits and compensation:


(1)    The Earned Salary, as soon as practicable (but not more than 10 days)
following Employee’s Date of Termination;


(2)    The Accrued Obligations, in accordance with applicable law and the
provisions of any applicable plan, program, policy or practice;


(3)    Continued coverage, at the same costs that apply to similarly situated
active employees, for Employee and Employee’s eligible dependents under
Employer’s group

10

--------------------------------------------------------------------------------




health plan(s) (within the meaning of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”)) in which Employee was participating prior
to the Date of Termination for a period of 12 months following Employee’s Date
of Termination (or, if earlier, until Employee is eligible for comparable
coverage under the group health plan(s) of a subsequent employer); and


(4)    A Separation Payment in an amount equal to Employee’s Protected Base
Salary, which shall be payable within 10 business days after the Employee’s Date
of Termination, provided that, if, at the Date of Termination, Employee is a
Specified Employee, the portion of the Separation Payment due pursuant to this
subparagraph 5(e)(4) shall be made six months and one day after Employee’s Date
of Termination. Any such deferred portion of the Separation Payment payable to
Employee shall be contributed by the Company or Employer within five (5)
business days following the Date of Termination to a Grantor Trust, with such
amount to be invested through the trust in Fixed Income Securities. When payment
of any such deferred portion of the Separation Payment is made in accordance
with the second preceding sentence, it shall be increased by an amount equal to
the earnings on the amounts contributed to such Grantor Trust in respect of such
deferred Separation Payment.


(f)    Limit on Payments by Parent and Employer.


(1)    Application of this Paragraph 5(f). In the event that


(i)     Any amount or benefit paid or distributed to Employee pursuant to this
Agreement, taken together with any amounts or benefits otherwise paid or
distributed to Employee by the Company or any affiliated company in connection
with the Change in Control that are treated as parachute payments under Section
280G of the Code and such payments (collectively, the “Covered Payments”) would
be or become subject to the tax (the “Excise Tax”) imposed under Section 4999 of
the Code or any similar tax that may hereafter be imposed, and


(ii)    Employee would receive a greater net-after tax benefit by limiting the
Covered Payments, so that the portion thereof that are parachute payments do not
exceed the maximum amount of such parachute payments that could be paid to
Employee without Employee’s being subject to any Excise Tax (the “Safe Harbor
Amount”),


(iii)    then the amounts payable to Employee under this paragraph 5 shall be
reduced (but not below zero) so that the aggregate amount of parachute payments
that Employee receives does not exceed the Safe Harbor Amount. In the event that
Employee receives reduced payments and benefits hereunder, such payments and
benefits shall be reduced in connection with the application of the Safe Harbor
Amount in the following manner: first, any portion of the Employee’s Separation
Payment payable other than on account of Employee’s having attained Normal
Retirement Date shall be reduced, followed by, to the extent necessary and in
order, any relocation reimbursement payable, the continuation of welfare
benefits,

11

--------------------------------------------------------------------------------




any awards under the LTIP in which Employee becomes vested under this Agreement
and finally, the Accrued Obligations.


(2)    Assumptions for Calculation. For purposes of determining whether any of
the Covered Payments will be subject to the Excise Tax,


(i)    such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of a public accounting firm appointed by Parent prior to
the Change in Control Date or tax counsel selected by such accounting firm (the
“Accountants”), the Company has a reasonable basis to conclude that such Covered
Payments (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for personal services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the “base
amount,” or such “parachute payments” are otherwise not subject to such Excise
Tax, and


(ii)    the value of any non cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code.


(3)    Adjustments in Respect of the Safe Harbor Amount. If Employee receives
reduced payments and benefits under this subparagraph 5(f) (or this subparagraph
5(f) is determined not to be applicable to Employee because the Accountants
conclude that Employee is not subject to any Excise Tax) and it is established
pursuant to a final determination of a court or an Internal Revenue Service
proceeding (a “Final Determination”) that, notwithstanding the good faith of
Employee and the Company in applying the terms of this Agreement, the aggregate
“parachute payments” within the meaning of Section 280G of the Code paid to
Employee or for Employee’s benefit exceed the Safe Harbor Amount and the
provisions of this subparagraph 5(f) would otherwise have applied, then the
amount of such parachute payment in excess of such Safe Harbor Amount shall be
deemed for all purposes to be a loan to Employee made on the date of receipt of
such excess payments, which Employee shall have an obligation to repay to the
Company on demand, together with interest on such amount at the applicable
Federal rate (as defined in Section 1274(d) of the Code) from the date of the
payment hereunder to the date of repayment by Employee.


6.     Nonpublic Information.


(a)    Acknowledgement of Access. Employee hereby acknowledges that, in
connection with Employee’s employment with the Company, Employee has received,
and will continue to receive, various information regarding the Company and its
business, operations and affairs. All such information, to the extent not
publicly available other than as a result of a disclosure by Employee in
violation of this Agreement, is referred to herein as the “Nonpublic
Information.”

12

--------------------------------------------------------------------------------






(b)    Agreement to Keep Confidential. Employee hereby agrees that, from and
after the Effective Date and continuing until 3 years following Employee’s Date
of Termination, Employee will keep all Nonpublic Information confidential and
will not, without the prior written consent of the Board, Chief Executive
Officer or the President of Parent, disclose any Nonpublic Information in any
manner whatsoever or use any Nonpublic Information other than in connection with
the performance of Employee’s services to the Company; provided, however, that
the provisions of this subparagraph shall not prevent Employee from


(1)    Disclosing any Nonpublic Information to any other employee of the Company
or to any representative or agent of the Company (such as an independent
accountant, engineer, attorney or financial advisor) when such disclosure is
reasonably necessary or appropriate (in Employee’s judgment) in connection with
the performance by Employee of Employee’s duties and responsibilities;


(2)    Disclosing any Nonpublic Information as required by applicable law, rule,
regulation or legal process (but only after compliance with the provisions of
subparagraph (c) of this paragraph); and


(3)    Disclosing any information about this Agreement and Employee’s other
compensation arrangement to Employee’s spouse, financial advisors or attorneys,
or to enforce any of Employee’s rights under this Agreement.


(c)    Commitment to Seek Protective Order. If Employee is requested pursuant
to, or required by, applicable law, rule, regulation or legal process to
disclose any Nonpublic Information, Employee will notify Parent promptly so that
the Company may seek a protective order or other appropriate remedy or, in
Parent’s sole discretion, waive compliance with the terms of this subparagraph,
and Employee will fully cooperate in any attempt by the Company to obtain any
such protective order or other remedy. If no such protective order or other
remedy is obtained, or Parent waives compliance with the terms of this
paragraph, Employee will furnish or disclose only that portion of the Nonpublic
Information as is legally required and will exercise all reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded the
Nonpublic Information that is so disclosed.


7.    Miscellaneous Provisions.


(a)    No Mitigation, No Offset. Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, and the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by Employee as the result of
employment by another employer after the Date of Termination. Except as provided
in subparagraph 5(d)(3), Parent’s or Employer’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against Employee or others whether by reason of the
subsequent employment of Employee or otherwise.



13

--------------------------------------------------------------------------------




(b)    Arbitration. Except to the extent provided in paragraph 7(d), any dispute
or controversy arising under or in connection with this Agreement shall be
resolved by binding arbitration. The arbitration shall be held in Dallas, Texas
and except to the extent inconsistent with this Agreement, shall be conducted in
accordance with the Expedited Employment Arbitration Rules of the American
Arbitration Association then in effect at the time of the arbitration, and
otherwise in accordance with principles which would be applied by a court of law
or equity. The arbitrator shall be acceptable to both Parent and Employee. If
the parties cannot agree on an acceptable arbitrator, the dispute shall be heard
by a panel of three arbitrators, one appointed by each of the parties and the
third appointed by the other two arbitrators.


(c)    Interest. Until paid, all past due amounts required to be paid by the
Company to Employee under any provision of this Agreement shall bear interest at
the per annum rate equal to the higher of (1) 12% or (2) the prime rate
announced from time to time by the Company’s primary bank lender, plus 3%, in
either case subject to the maximum rate allowed by law.


(d)    Equitable Relief Available. Employee acknowledges that remedies at law
may be inadequate to protect the Company against any actual or threatened breach
of the provisions of paragraph 6 by Employee. Accordingly, without prejudice to
any other rights or remedies otherwise available to the Company, Employee agrees
that the Company shall have the right to equitable and injunctive relief to
prevent any breach of the provisions of paragraph 6 (without the requirement to
post any bond), as well as to such damages or other relief as may be available
to the Company by reason of any such breach as does occur.


(e)    Not A Contract of Employment. Employee acknowledges that this Agreement
is not an “employment agreement” or “employment contract” (written or
otherwise), as either term is used or defined in, or contemplated by or under


(1)    Parent's LTIP;


(2)    Any other plan or agreement to which the Company is a party; or


(3)    Applicable statutory, common or case law.


(f)    Breach Not a Defense. The representations and covenants on the part of
Employee contained in paragraph 6 shall be construed as ancillary to and
independent of any other provision of this Agreement, and the existence of any
claim or cause of action of Employee against the Company or any officer,
director, stockholder or representative of the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants on the part of Employee contained in paragraph
6.


(g)    Notices. Any Notice of Termination or other communication called for by
the terms of this Agreement shall be in writing and either delivered personally
or by registered or certified mail (postage prepaid and return receipt
requested) and shall be deemed given when received at the following addresses
(or at such other address for a party as shall be specified by like notice):

14

--------------------------------------------------------------------------------






(1)    If to Parent, Employer or the Company, 5205 North O’Connor Boulevard,
Suite 200, Irving, Texas 75039, Attention: General Counsel.


(2)    If to Employee, the address of Employee set forth below Employee’s
signature on the signature page of this Agreement.


(h)    Assumption by Parent Successor. Parent shall require any Parent Successor
(regardless of whether the Parent Successor is the direct or indirect successor
to all or substantially all of the business or assets of Parent and regardless
of whether it became the Parent Successor by purchase of securities, merger,
consolidation, sale of assets or otherwise), to expressly assume and agree to
perform the obligations to be performed by the Company under this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.


(i)    Assignment. Employer may assign its duties and obligations hereunder to
any other direct or indirect majority-owned subsidiary of Parent, but shall
remain secondarily liable for the performance of this Agreement by Parent and/or
any such assignee. Except pursuant to either the immediately preceding sentence
or an assumption by a Parent Successor, the rights and obligations of Parent and
Employer pursuant to this Agreement may not be assigned, in whole or in part, by
Parent or Employer to any other person or entity without the express written
consent of Employee. The rights and obligations of Employee pursuant to this
Agreement may not be assigned, in whole or in part, by Employee to any other
person or entity without the express written consent of the Board.


(j)    Successors. This Agreement shall be binding on, and shall inure to the
benefit of, Parent, Employer, the Company, Employee and their respective
successors, permitted assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees and legatees, as applicable.


(k)    Amendments and Waivers. No provision of this Agreement may be amended or
otherwise modified, and no right of any party to this Agreement may be waived,
unless such amendment, modification or waiver is agreed to in a written
instrument signed by Employee, Parent and Company. No waiver by either party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by the other party hereto shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.


(l)    Complete Agreement. This Agreement replaces and supersedes all prior
agreements, if any, among the parties with respect to the payments to be made to
Employee upon termination of employment following a Change in Control,
including, but not limited to, the Change in Control Agreement between Parent,
Employer and Employee, as in effect immediately prior to the date hereof, and
the provisions of this Agreement constitute the complete understanding and
agreement among the parties with respect to the subject matter hereof. Nothing
in this subparagraph (l) is intended to, or shall be construed to, (1) supercede
the Severance Agreement at any time prior to the time expressly provided in
paragraph 2 hereof or (2) limit Employee’s rights upon the occurrence of a
Change in Control under Parent’s LTIP or any other Company plan, policy, program
or practice (other

15

--------------------------------------------------------------------------------




than any plan, policy, program or practice primarily providing severance or
other termination benefits) generally applicable to similarly situated
employees.


(m)    Governing Law. THIS AGREEMENT IS BEING MADE AND EXECUTED IN, AND IS
INTENDED TO BE PERFORMED IN, THE STATE OF TEXAS AND SHALL BE GOVERNED,
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF TEXAS.


(n)    Attorney Fees. All legal fees and other costs incurred by Employee in
connection with the resolution of any dispute or controversy under or in
connection with this Agreement shall be reimbursed by Parent and Employer to
Employee, on a quarterly basis, upon presentation of proof of such expenses, but
in no event later than the end of the calendar year following the calendar year
in which such legal fees and expenses are incurred; provided, however, that if
Employee asserts any claim in any contest and Employee shall not prevail, in
whole or in part, as to at least one material issue as to the validity,
enforceability or interpretation of any provision of this Agreement, Employee
shall reimburse Parent and Employer for such amounts, plus simple interest
thereon at the 90-day United States Treasury Bill rate as in effect from time to
time, compounded annually. The Company shall be responsible for, and shall pay,
all legal fees and other costs incurred by the Company in connection with the
resolution of any dispute or controversy under or in connection with this
Agreement, regardless of whether such dispute or controversy is resolved in
favor of the Company or Employee.


(o)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.


(p)    Construction. The captions of the paragraphs, subparagraphs and sections
of this Agreement have been inserted as a matter of convenience of reference
only and shall not affect the meaning or construction of any of the terms or
provisions of this Agreement. Unless otherwise specified, references in this
Agreement to a “paragraph,” “subparagraph,” “section,” “subsection,” or
“schedule” shall be considered to be references to the appropriate paragraph,
subparagraph, section, subsection, or schedule, respectively, of this Agreement.
As used in this Agreement, the term “including” shall mean “including, but not
limited to.”


(q)    Validity and Severability. If any term or provision of this Agreement is
held to be illegal, invalid or unenforceable under the present or future laws
effective during the term of this Agreement, (1) such term or provision shall be
fully severable, (2) this Agreement shall be construed and enforced as if such
term or provision had never comprised a part of this Agreement and (3) the
remaining terms and provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable term
or provision or by its severance from this Agreement. Furthermore, in lieu of
such illegal, invalid or unenforceable term or provision, there shall be added
automatically as a part of this Agreement, a term or provision as similar to
such illegal, invalid or unenforceable term or provision as may be possible and
be legal, valid and enforceable.



16

--------------------------------------------------------------------------------




(r)    Survival. Notwithstanding anything else in this Agreement to the contrary
(including, without limitation, the termination of this Agreement in accordance
with paragraph 1), paragraphs 6 and 7, and, to the extent that any of Parent’s
and Employer’s obligations thereunder have not theretofore been satisfied,
paragraph 5 of this Agreement shall survive the termination hereof.


(s)    Joint and Several Liability. Parent and Employer (or any assignee of
Employer pursuant to paragraph 7(i)) shall each be jointly and severally liable
to Employee hereunder with regard to any obligation imposed by the terms hereof
on Parent or Employer.


(SIGNATURE PAGE ATTACHED)

17

--------------------------------------------------------------------------------






In witness whereof, the parties have executed this Agreement effective as of the
date first written above.
PIONEER NATURAL RESOURCES COMPANY




By:     /s/ Larry N. Paulsen
Name:    Larry N. Paulsen
Title:
Senior Vice President, Administration and Risk Management





PIONEER NATURAL RESOURCES USA, INC.




By:     /s/ Larry N. Paulsen
Name:    Larry N. Paulsen
Title:
Senior Vice President, Administration and Risk Management





EMPLOYEE:



/s/ Margaret M. Montemayor
Margaret M. Montemayor
7501 Glenturrett Circle
The Colony, TX 75056
 






18